Citation Nr: 1022999	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-05 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for schwannoma of left posterior chest wall 
(claimed as lump on left side of back).

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for degenerative lung disease.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, that denied compensation under the provisions of 38 
U.S.C.A. § 1151 for schwannoma of the left posterior chest 
wall (claimed as lump on left side of back), degenerative 
lung disease and prostate cancer.

This case was previously before the Board in June 2007 and 
July 2009 at which time the case was remanded for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the Veteran's schwannoma of the left posterior chest wall, 
degenerative lung disease, and/or prostate cancer was caused 
by lack of VA treatment or was the proximate result of a lack 
of skill, carelessness, negligence or error judgments, or 
unforeseen event in VA treatment.


CONCLUSIONS OF LAW

1.  The criteria for disability compensation under the 
provisions of 38 U.S.C.A. § 1151, for schwannoma of the left 
posterior chest wall claimed as having resulted from 
negligent VA treatment, have not been met. 38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2009).

2.  The criteria for disability compensation under the 
provisions of 38 U.S.C.A. § 1151, for degenerative lung 
disease claimed as having resulted from negligent VA 
treatment, have not been met. 38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2009).

3.  The criteria for disability compensation under the 
provisions of 38 U.S.C.A. § 1151, for prostate cancer claimed 
as having resulted from negligent VA treatment, have not been 
met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In his claim for compensation under 38 U.S.C.A. § 1151, the 
Veteran contends that he first complained of a painful three 
to five centimeter lump on the left side of his back to the 
VA in 1994 but that VA doctors did nothing about his 
complaints until 2001 when the lump was finally removed.  
This seven year delay, according to the Veteran, resulted in 
residuals of removal of a lump on left side of back, 
degenerative lung disease, and prostate cancer.  

Factual Background

VA treatment records confirm that the Veteran complained of 
left flank pain in May 1994 and underwent removal of 
schwannoma of left posterior chest wall in May 2001.  Private 
medical records also show a diagnosis of interstitial lung 
disease in March 2003 and prostate cancer in September 2003.  

A VA physician reviewed the claims file in October 2009 and 
was asked to provide an opinion as to whether there was any 
additional disability (to include residuals of schwannoma of 
left posterior chest wall, interstitial lung disease, and/or 
prostate cancer) as a result of VA treatment from 1994 when 
the Veteran first complained of the back lump, to 2001 when 
the lump was removed.

In reviewing the claims file the October 2009 examiner noted 
that the Veteran reported left posterior chest wall pain in 
1994.  X-rays of the involved area taken in May 1994 were 
normal.  The Veteran was hospitalized in January 1995 on 
rehab medicine.  He was diagnosed with myofascial chest wall 
pain and treated with pain modalities and nerve blocks.  The 
pain radiated from the posterior chest wall around to the 
abdominal wall.  In December 1995, the Veteran indicated he 
could feel a lump on his chest wall.  He was then evaluated, 
according to record review, by chest X-ray in October 1998 to 
rule out pneumonia.  Rib X-rays were taken, T8-T12, in August 
1999 to evaluate pain, and these were reportedly normal.  The 
Veteran underwent surgery in November 2000 for abdominal 
hernia repair, and upon operation a left forearm mass was 
removed which proved to be a schwannoma.  The Veteran 
underwent chest wall CT (computed tomography) guided biopsy 
in May 2001, with results inconclusive but cells appeared to 
be "neoplastic."  Prior to the biopsy, the Veteran had a 
chest CT scan in April 2001 revealing a chest wall mass.  In 
May 2001 the Veteran had surgery with resection of left 
floating rib mass which was adherent to pleura.  There was a 
minor transient pneumothorax caused by the surgery.  
Histology of mass removed was ancient schwannoma or benign 
schwannoma with degeneration.  In preoperative evaluation, a 
CT scan of the abdomen and pelvis was done which revealed a 
pelvic mass.  The Veteran had lower abdominal surgery in 
August 2001 with removal of pelvic mass that proved to be 
schwannoma, hospitalized six days.  He was seen in follow-up 
of chronic back pain in clinic in October 2001 at which time 
things were stable regarding his back.  He received 
acupuncture for chronic pain in November 2002.  Upon 
examination in August 2004 the Veteran's doctors felt that he 
had end-stage emphysema, having been on oxygen for the past 
eight years.  Records indicated that the Veteran received 
radiation treatment for prostate cancer for one month ending 
in April 2004 and then was undergoing seen implantation 
treatment for prostate cancer in August 2004.

The October 2009 examiner opined that there was no evidence 
of additional disability, including residuals of schwannoma 
of left posterior chest wall, interstitial lung disease, and 
prostate cancer, as the result of VA treatment from 1994 to 
2001, when a posterior chest wall schwannoma was surgically 
removed.  

In support of his opinion the examiner wrote that the left 
posterior chest wall lump was investigated medically with X-
rays in 1994.  By the Veteran's account, he was able to feel 
a lump in the chest wall in December 1995.  Medical 
evaluation with rib X-rays took place in August 1999.  He had 
removal of a schwannoma of the left forearm in 2000.  
Definitive diagnostic workup ensued in 2001 with surgical 
removal of a degenerative schwannoma.  Schwannomas are 
present for years prior to diagnosis and treatment.  The 
schwannoma of the posterior chest wall involved the rib and 
the pleura lining of the lung.  The Veteran had a localized 
rib resection without injury to the underlying lung tissue.  
He was able to undergo major abdominal surgery three months 
later, which indicated to the examiner that his chest wall 
surgical site and healed well with adequate return of 
pulmonary function, enabling the Veteran to undergo further 
surgery within a short period of time.  The preoperative 
biopsy, while inconclusive, indicated possibility of 
neoplastic cells and, therefore, the surgeons did a complete 
resection of the chest wall schwannoma because of the 
possibility of cancer.  The tumor, however, was a degenerated 
benign schwannoma.  Because of the benign and degenerative 
nature of the tumor, there was no evidence that the delay in 
diagnosing and removing it resulted in any additional 
disability from the presence of the tumor or the surgical 
procedure.  As the tumor involved the pleura lining of the 
lung, there was no additional disability related to the 
claimed interstitial lung disease.  The interstitial lung 
disease, according to records, represents emphysema which 
required oxygen therapy prior to the 2001 operation.  There 
was no residual lump in the back, as the schwannoma was 
completely removed, and there was no relationship between his 
schwannoma and development of prostate cancer.  Because of 
the extensive nature of the Veteran's operation with removal 
of the mass connected with rib and pleura, he would have been 
expected to have a postoperative disability involving pain at 
the surgical site.  Subtotal resection of schwannoma is 
completely standard treatment based on location of the tumor 
and specific surgical issues.  Because of the benign nature 
of the tumor, the residual disability following surgery would 
be expected to be the same, whether operation occurred 
earlier than 2001 or later.  Prior to 2001 the Veteran was 
given diagnostic X-rays and examinations and treatment for 
pain as outlined.  The presence of chest wall schwannoma did 
not cause or result in schwannomas of the left arm and pelvis 
area.  

Legal Criteria

The Veteran's claim was received in February 2004.  When a 
veteran suffers additional disability or death as the result 
of training, hospital care, medical or surgical treatment, or 
an examination by VA, disability compensation shall be 
awarded in the same manner as if such additional disability 
or death were service-connected. 38 U.S.C.A. § 1151.

To be awarded compensation under 38 U.S.C.A. § 1151, the 
veteran must show that VA treatment (or other qualifying 
event) resulted in additional disability, and further, that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable. 38 U.S.C.A. § 1151.

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained upon which the claim is 
based, is compared to the veteran's condition after such 
treatment, examination or program has stopped. 38 C.F.R. § 
3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation. In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability. If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation. 38 C.F.R. § 3.361(c)(1).

The proximate cause of the disability claimed must be the 
event that directly caused it, as distinguished from a remote 
contributing cause. To establish that carelessness, 
negligence, lack of proper skill, error in judgment or other 
instance of fault proximately caused the additional 
disability, it must be shown that VA failed to exercise the 
degree of care expected by a reasonable treatment provider, 
or furnished the treatment at issue without informed consent. 
38 C.F.R. § 3.361(d)(1). Proximate cause may also be 
established where the additional disability was an event not 
reasonably foreseeable, based on what a reasonable health 
care provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable medical provider would not have considered 
to be an ordinary risk of the treatment provided. In 
determining whether an event was reasonably foreseeable, VA 
will consider the type of risk that a reasonable health care 
provider would have disclosed as part of the procedures for 
informed consent (in accordance with 38 C.F.R. § 17.32). 38 
C.F.R. § 3.361(d)(2).

Analysis

A preponderance of the evidence is against the Veteran's 
claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for schwannoma of the left 
posterior chest wall, degenerative lung disease, and/or 
prostate cancer.  The competent medical evidence of record 
does not demonstrate that the Veteran's schwannoma of the 
left posterior chest wall, degenerative lung disease, and/or 
prostate cancer was caused by lack of VA treatment or was the 
proximate result of a lack of skill, carelessness, negligence 
or error judgments, or unforeseen event in VA treatment.  

The October 2009 VA examiner opined that the Veteran's 
schwannoma of the left posterior chest wall, degenerative 
lung disease, and/or prostate cancer was not due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
personnel.  Specifically, the October 2009 VA examiner 
indicated that because of the benign and degenerative nature 
of the tumor, there was no evidence that the delay in 
diagnosing and removing it resulted in any additional 
disability from the presence of the tumor or the surgical 
procedure.  As the tumor involved the pleura lining of the 
lung, there was no additional disability related to the 
claimed interstitial lung disease.  The interstitial lung 
disease, according to records, represents emphysema which 
required oxygen therapy prior to the 2001 operation.  There 
was no residual lump in the back, as the schwannoma was 
completely removed, and there was no relationship between his 
schwannoma and development of prostate cancer.  There is no 
contrary medical evidence of record.    

The Board also finds that the treatment records also provide 
evidence against this claim, as they fail to support the 
Veteran's contentions and only indicate a high level of care 
was provided to this Veteran.    

The Board has also considered the contentions of the Veteran.  
However, his contention is not a reliable medical opinion, as 
he has not been shown to have any medical expertise.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board concludes that the Veteran has not suffered 
"additional disability" due to VA medical or surgical treatment 
within the meaning of 38 U.S.C.A. § 1151.  Consequently, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to compensation benefits for 
additional disability resulting 
from VA treatment, pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  His claim must, therefore, be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in March 2004, July 2007, and 
September 2009 letters and the claim was readjudicated in a 
January 2010 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, obtained a medical opinion 
necessary to decide the claim, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the appellant's claims file; and the appellant has not 
contended otherwise.  

The Board notes that the Veteran's representative has argued 
that VA should search for and obtain any relevant VA medical 
quality assurance records that exist.  However, the Board is 
not at liberty to obtain such records.  Although VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits, and quality assurance records might contain 
evidence and conclusions relevant to a determination under 38 
U.S.C.A. § 1151, VA is not permitted to disclose quality 
assurance records to the public except in narrowly-defined 
circumstances pursuant to 38 U.S.C.A. § 5705.  As records 
obtained by VA must be considered in a claim, and records 
considered in a claim must be disclosed to claimants under VA 
regulations and United States Court of Appeals for Veterans 
Claims case law, the VA Office of the General Counsel has 
determined that Congress intended the privilege to apply to 
prevent VA from obtaining and using these records where doing 
so would inevitably entail disclosure. See also Loving v. 
Nicholson, 19 Vet. App. 96 (2005).  Further, VA Adjudication 
Procedures Manual M21-1, Chapter 22, paragraph 3, pertaining 
to the development of the evidence relating to claims under 
38 U.S.C.A. § 1151, expressly states that quality-assurance 
investigative reports should not be requested and that copies 
should not be filed in a claimant's claims folder.  Citing 38 
U.S.C.A. § 5107, the manual states that these reports are 
confidential and cannot be used as evidence in the 
adjudication of such claims.  Accordingly, VA is specifically 
barred from requesting any pertinent VA medical quality 
assurance records that the Veteran's representative has 
requested.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Disability compensation under the provisions of 38 U.S.C.A. § 
1151, for schwannoma of left posterior chest wall (claimed as 
lump on left side of back) claimed as having resulted from 
negligent VA treatment is denied.

Disability compensation under the provisions of 38 U.S.C.A. § 
1151, for degenerative lung disease claimed as having 
resulted from negligent VA treatment is denied.

Disability compensation under the provisions of 38 U.S.C.A. § 
1151, for prostate cancer claimed as having resulted from 
negligent VA treatment is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


